DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (USPPGPub N 20170201807, referred to as Lewis).
Regarding claims 1 and 12:
A method of preventing skipping of advertising content, comprising: 
Lewis teaches providing one or more multimedia streams to an Internet protocol (IP) client, (Lewis, communication network 206 can include Internet for receiving multimedia streams, Fig. 2); 
Lewis teaches receiving one of a HTTP range request and time seek associated with the one or more multimedia streams from the IP client of a temporally later time of said one or more multimedia streams, than a current, (Lewis, selection of skip advertisement indicator 118, [0035], HTTP range request is a request for advertisement from server 204 with advertisement indicator and time seek is skip advertisement indicator, [0032], Fig. 1A, wherein determining the predetermined amount of video to be buffered before presentation of the second video begins, [0066] wherein process 400 can determine that the presentation of the first video has finished and/or is about to be finished such as process 400 can compare a time stamp of a currently being presented portion of the first video to a duration of the first video, [0055]); 
Lewis teaches determining proximity of an upcoming targeted advertising (TAD) start boundary in the one or more multimedia streams with respect to said one of said HTTP range request and time seek when the at least one of HTTP range request and time seek is received, (Lewis, skip advertisement indicator 118 can be any suitable indicator of a duration of time remaining before the advertisement can be terminated. For example, in some embodiments, skip advertisement indicator 118 can include a countdown of time remaining (e.g., “3 seconds,” “2 seconds,” “1 second,” and/or any other suitable time)/ boundary before the advertisement can be skipped as shown in FIG. 1A0, [0035], Fig. 1A); and 
Lewis teaches selectively failing to instantiate the one of HTTP range request e and time seek based on the determined proximity, (Lewis, Skip advertisement indicator 118 is suitable indicator of a duration of time remaining before the advertisement can be terminated, wherein, skip advertisement indicator 118 can include a countdown of time remaining (e.g., “3 seconds,” “2 seconds,” “1 second,” and/or any other suitable time) before the advertisement can be skipped as shown in FIG. 1A, [0035], Fig. 1A, abstract, if the predetermined range of proximity is not in the a specific time range the skip indicator fails to be selected).
Regarding claim 2:
Lewis teaches the method of claim 1, wherein determining proximity of an upcoming targeted advertising (TAD) boundary in the one or more multimedia streams when the at least one of the HTTP range request and time seek is received includes determining whether the upcoming TAD boundary is within a predetermined time window when the at least one of the HTTP range request and time seek is received, (Lewis, determining that a predetermined amount of time has elapsed, [0005] wherein the advertisement can be skipped and/or dismissed with user input after the advertisement has been presented for a predetermined duration of time, [0062], abstract).
Regarding claim 3:
Lewis teaches the method of claim 2, wherein responding to the at least one of the HTTP range request and time seek based on the determined proximity includes providing last known transport stream buffer location when the upcoming TAD boundary is determined to be within the predetermined time window, (Lewis, transmitting video packets corresponding to the second video to the user device and presenting, within the video window on the user device, an indication of a buffer completion amount corresponding to presentation of the second video, abstract, play input 110 can be used to indicate an estimate or percentage estimate of how much buffering remains before the video will begin presentation, [0030]).
Regarding claim 4:
Lewis teaches the method of claim 2, wherein responding to the at least one of the HTTP range request and time seek based on the determined proximity includes providing a no content response when the upcoming TAD boundary is determined to be within the predetermined time window, (Lewis, skip advertisement indicator 118 can become selectable after the duration of time has elapsed after the duration of time has elapsed, selection of skip advertisement indicator 118 can cause the advertisement to no longer be presented, [0035], Fig. 1A, there is no content response since predetermined time passed).
Regarding claims 5 and 15:
Lewis teaches the method of claim 1, further comprising monitoring the one or more multimedia streams for upcoming TAD boundaries, (Lewis, identifying a second video/ multimedia stream in the sequence of videos to be presented in the video window after presentation of the first video, abstract, [0006], Figs. 1A, 1B).
Regarding claims 6 and 16:
Lewis teaches the method of claim 5, wherein monitoring the one or more multimedia streams for upcoming TAD boundaries includes monitoring a streaming buffer or playlist of the one or more multimedia streams for the upcoming TAD boundaries, (Lewis, the second video can be a subsequent video in a playlist, [0022] and presenting an advertisement containing an image and text while a video is being buffered, [0036], Fig. 1B).
Regarding claims 7 and 17:
Lewis teaches the method of claim 6, further comprising marking positions of the upcoming TAD boundaries in a playlist of the one or more multimedia streams, (Lewis, the first and second videos can be in a playlist of videos, and the second video can be identified as the video to be presented after completing playback/position of the first video, [0056]).
Regarding claims 8 and 18:
Lewis teaches the method of claim 7, wherein determining proximity of an upcoming targeted advertising (TAD) boundary in the one or more multimedia streams when the HTTP range request or time seek is received includes determining proximity of the upcoming TAD boundary based on a marked position of the upcoming TAD boundary in the playlist when the HTTP range request or time seek is received, (Lewis, the advertisement can additionally include an indication of a duration/marked position of time remaining, [0061] the advertisement can be skipped and/or dismissed with user input after the advertisement has been presented for a predetermined duration of time, [0062], [0035]).
Regarding claim 9:
Lewis teaches the method of claim 1, whether determining proximity of an upcoming targeted advertising (TAD) boundary in the one or more multimedia streams when the HTTP range request or time seek is received includes determining whether the IP client retrieved a content segment containing the upcoming TAD boundary prior to when the HTTP range request or time seek is received, (Lewis, user interface 100 can include an indication 102 of the video to be presented and an advertisement 104, prior to the request, [0026] wherein advertisement 104 can include a video 114, an advertisement indicator 116, and/or a skip advertisement indicator 118, [0032]). 
Regarding claim 10:
Lewis teaches the method of claim 9, whether determining proximity of an upcoming targeted advertising (TAD) boundary in the one or more multimedia streams when the at least one of the HTTP range request and time seek is received includes determining whether the IP client retrieved a content segment containing the upcoming TAD boundary prior to when the at least one of the HTTP range request and time seek is received, (Lewis, transmitting video packets corresponding to the second video to the user device and presenting, within the video window on the user device, an indication of a buffer completion amount corresponding to presentation of the second video, abstract, the advertisement to be presented on user device 208 while the second video is being buffered at 410/prior the request for TAD boundary, [0060], [0032]).
Regarding claim 11:
Lewis teaches the method of claim 9, wherein responding to the at least one of the HTTP range request and time seek based on the determined proximity includes providing last known transport stream buffer location in response to the determination that the IP client retrieved a content segment containing the upcoming TAD boundary prior to when the at least one of the HTTP range request and time seek  is received, (Lewis, the second advertisement can begin after the first advertisement has been skipped, [0063], [0035], process 400 can determine that the second video is to be presented based on information related to the advertisement such as determining that user input indicating that the advertisement is to be skipped has been received, the advertisement has been presented for more than a predetermined duration of time, [0065] after that the video can be presented, Fig. 4/items 412, 414).
Regarding claims 13 and 14:
Lewis teaches the method of claim 12, wherein responding to the one of the HTTP range request and time seek based on the determination includes providing last known transport stream buffer location when it is determined that the at least one of the HTTP range request and time seek is for multimedia content that is after the upcoming TAD region, (Lewis, process 400 can determine that the advertisement has been presented for more than a predetermined duration of time and then the user selects second video, [0065], Fig. 4, Figs 1A, B, abstract, [0035]).
Response to Arguments
3.	Applicant's arguments filed 10/14/2022 related to claims 1-18 have been fully considered but they are not persuasive.
In reference to Applicant's argument: 
The method of Lewis is not relevant to the present claims, which are designed to prevent a user from skipping or advancing beyond an advertisement window that is upcoming, and not 
yet being presented.
Examiner’s response:
Lewis teaches if the predetermined range of proximity is not in the a specific time range the skip indicator fails to be selected wherein skip advertisement indicator 118 is suitable indicator of a duration of time remaining before the advertisement can be terminated, wherein, skip advertisement indicator 118 can include a countdown of time remaining (e.g., “3 seconds,” “2 seconds,” “1 second,” and/or any other suitable time) before the advertisement can be skipped as shown in FIG. 1A, [0035], Fig. 1A, abstract.
The amendment cannot overcome the reference of Lewis.
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 26, 2022